Citation Nr: 1717763	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO. 12-15 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to an acquired psychiatric disorder. 

2. Entitlement to a total disability rating based upon individual unemployability (TDIU). 

REPRESENTATION

Veteran represented by:	Christopher Loiacono, Esq. 


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. Jurisdiction over the appeal now resides with the RO in Togus, Maine.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In his June 2012 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge. The Veteran was informed that his hearing was scheduled for September 2012, after which the Veteran requested the hearing be rescheduled. The Veteran was again informed that his hearing was scheduled for May 2013, failed to report for the scheduled hearing, and did not request rescheduling of the hearing. However, in the Veteran's December 2016 VA Form 9, the Veteran requested a Board hearing at a local VA office (Travel Board hearing). There is no indication that this hearing has been scheduled, or that the Veteran has withdrawn this request.

However, the Veteran has requested to appear before a Board hearing and has repeatedly failed to report when scheduled. While the Board is cognizant that the Veteran apparently has psychological difficulties, no motion for rescheduling of the hearing has been receive within the provisions of 38 C.F.R. § 20.704. The present action is therefore to afford the Veteran every due process right consistent with VA's duty to assist, but the Veteran and through his representative should make every effort to report for the hearing when scheduled. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the appropriate RO at the earliest available opportunity. Notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704 (b) (2016).

After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




